Exhibit 10.1 CONFIDENTIAL TREATMENT Supplemental Agreement No.66 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of July 2nd, 2010, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-7H4 aircraft (the Agreement) and; WHEREAS, Buyer has agreed to: 1.accelerate Contract Delivery Months of three (3) Block U-W Option Aircraft as follows (Accelerated Options); Previous Contract Delivery Month Accelerated Contract Delivery Month MSN January 2015 September 2013 February 2015 October 2013 March 2016 October 2014 2.exercise six (6) Purchase Right Aircraft(2014 Exercised Purchase Rights) into Block U-W Option Aircraft with August, September, October, November and two (2) December 2014 delivery positions.Of the 2014 Exercised Purchase Rights, the August, October and one (1) December 2014 delivery positions will automatically convert to Block T-W-2b Firm Aircraft as part of the Exercised Options further described in paragraph 3 below; and ***Pursuant to 17 CRF 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No. 1810
